I dissent from the order denying a rehearing. In response to the rule to show cause the bank by its cashier made return that in compliance with the writ of attachment in plaintiff's action it had paid to the sheriff of San Francisco, December 26, 1907, the whole of the $2,000 belonging to the defendant Paul at the time the garnishment was served. If this was true, it completely exonerated the bank; and, whether it was true or not, was a question for a jury in an action to be brought by the plaintiff, and it could not be determined by the court in this summary proceeding.
Angellotti, J., concurred in the dissenting opinion.